PER CURIAM.
Although we are of the view that the trial court should not have stated to a prosecution witness upon completion of her testimony, “Thank you, Miss Smith. Good luck to you,” we do not believe such remark mandated a mistrial. Cf. Blake v. State, 336 So.2d 454 (Fla. 3d DCA 1976) and People v. Roby, 38 Mich.App. 387, 196 N.W.2d 346 (1972). In our view any error could have been cured by an instruction to the jury, but no such instruction was requested. We also find no error in the other issues raised.
Accordingly, the judgment and sentence are affirmed.
ANSTEAD, C.J., and BERANEK, J., concur.
WALDEN, J., dissenting without opinion.